             Case 5:18-cr-00185-NAM Document 50 Filed 01/04/19 Page 1 of 1




              OFFICE OF THE FEDERAL PUBLIC DEFENDER
              FOR THE NORTHERN DISTRICT OF NEW YORK
Syracuse Office                                                                            Albany Office

4 Clinton Square                                                                       39 N. Pearl Street
3RD FLOOR                                                                                   5TH FLOOR
SYRACUSE, NY 13202                                                                  ALBANY, NY 12207
(315) 701-0080                                                                           (518) 436-1850
(315) 701-0081 FAX                                                                  FAX (518) 436-1780

Lisa Peebles                                                                             Paul Evangelista
Federal Public Defender                                                                    First Assistant


January 4, 2019

Honorable Norman A. Mordue
Senior United States District Court Judge
100 South Clinton Street
Syracuse, New York 13202

RE:       UNITED STATES v. KAMAR BOATMAN
          CASE NO.: 5:18-CR-185 (NAM)

Dear Judge Mordue:
        The defense has reviewed the government’s request to set this matter for trial. (Dkt. No.
49.) The defense has no objection to a trial date being set. The defense requests that the Court
also set a new motion deadline date. As the Court noted in its order of January 3 (Dkt. No. 47),
the defendant’s motion to compel was a prelude to a motion to suppress evidence. The defense
requests two weeks to prepare and file that motion.
          Thank you for your attention to this matter.

                                        Very truly yours,

                                        OFFICE OF THE FEDERAL PUBLIC DEFENDER


                                                s/ Courtenay K. McKeon
                                        By:     Courtenay K. McKeon, Esq.
                                                Assistant Federal Public Defender


cc:       Richard Southwick, AUSA (by ECF)
          Kamar Boatman (by mail)
